689 N.W.2d 142 (2004)
CITY OF MONROE, Plaintiff-Appellant,
v.
Helen Faith JONES, Defendant-Appellee.
Docket No. 125289, COA 241486.
Supreme Court of Michigan.
December 2, 2004.

ORDER
On October 6, 2004, the Court heard oral argument on the application for leave to appeal the November 18, 2003 judgment of the Court of Appeals. On order of the Court, the application for leave to appeal is again considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
WEAVER, J., dissents from the order denying leave to appeal.
I would grant leave and decide the issues presented in this case because they are of significance to local governments and disabled persons and deserve this Court's full consideration and opinion.